MURRAY, Senior Judge:
We find that the sentence in this case which includes an unsuspended punitive discharge is inappropriately severe. Exercising the authority which was recognized by another panel of this Court in the case of *1151United States v. Silvernail, 1 M.J. 945 (N.C.M.R.1976) cert. dismissed No. 32,530 (U.S.C.M.A. 26 August 1976), we will suspend the punitive discharge in this instance,
Accordingly, the findings and only so much of the sentence as provides for confinement at hard labor for three months, forfeiture of $240.00 pay per month for three months, reduction to pay grade E-l, and a bad conduct discharge suspended for the actual period of confinement and six months thereafter are affirmed.
Judge MALLERY concurs.